                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

IVAN JOHNSON,

        Plaintiff,
                                                  Case No. 20-cv-158-jdp
   v.

STAFF AT COLUMBIA CORRECTIONAL
INSTITUTION, SUE NOVAK, DEPUTY
WARDEN WEBER, BRIAN GUSTKE,
LT. JUDD, LT. OLSON, CO BORTZ, AND
NURSING STAFF,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             3/30/2020
        Peter Oppeneer, Clerk of Court                     Date
